Interim Decision #1297.

MATTER

or Woo

In DEPORTATION Proceedings
A-11822728

Decided by Board August 13,1963
While an applicant for suspension of deportation who is exempt from the requirement of any specified period of continuous physical presence as provided by
section 244(b), Immigration and Nationality Act, as amended, is also exempt
from the necessity of establishing good moral character for the period coextensive with the physical-presence period, he must establish good moral.
character between the date he filed his suspension application and the date
it is finally adjudicated. Conduct prior to the filing date can be considered
in determining whether good moral character has been established during the period in question.
CHARGE :

Order: Act of 1952—Section 241(a) (1) [8 U.S.C. 1251(a) (1) ]—Excludable
at entry under section 212(a) (20)—No immigrant visa.

The special inquiry officer on June 18, 1963 entered an order granting the respondent's request that his deportation be suspended under
the provisions of section 244 (a) (1) of the Immigration and Nationality Act and directed that the case be certified to this Board for final
d.eoision in accordance with the applicable regulations. The respondent, a 28-year-old married male, native and citizen of China, was

first admitted to the United States at San Francisco, California on
March 24, 1948 under the name of Louie Chung Ring as the United
States citizen son of Louie Sheuck Yu, a native-born citizen of the
United States. The respondent last entered the United States at
Travis Air Force Base on or about May 16, 1960 as a member of the
United States Armed Forces. Deportation proceedings were instituted.
against the respondent on February 14, 1962.
Hearings in deportation proceedings were held at Seattle, Washington on March 6 and March 20, 1902, at which time the respondent
and counsel admitted the truth of the factual allegations set forth in
the order to show cause and conceded deportability on the chargestated
therein. The respondent was not a citizen of the United -States on the

347

Interim Decision #1297
occasion of his initial admission at San Francisco, California in March
1948 or when he last entered the United. States as a member of the
armed forces in May 1960. The decision of the special inquiry officer
directing that the respondent be deported from the United States to
Hong Kong or in the alternative to Formosa became final when no
appeal was taken therefrom. The evidence of record clearly establishes that the respondent is subject to deportation under the provisions
of section 241( a) (1) of the Immigration and Nationality Act, in
that, at the time of entry he was within one or more of the classes of
aliens excludable by the law existing at the time of such entry, to wit,
aliens who are immigrants not in possession of a valid unexpired immigrant visa, reentry permit, border crossing card, or other valid entry
document and not exempted from the possession thereof by said Act
or regulations made thereunder, under section 212 ( a) (20) of the Bruntgration and Nationality Act.
The respondent's motion requesting that the proceedings be reopened
for the purpose of affording him an opportunity to prosecute an application for suspension of deportation under the provisions of section

244 of the Immigration and Nationality Act as amended by the Act of
October 24, 1962 was granted by the special inquiry officer on January
25, 1963. For the reasons hereinafter set forth, the special inquiry
officer's decision of June 18, 1963 granting the respondent's application
for suspension of deportation under section 244 of the Immigration
and Nationality Act, as amended, will be approved. The evidence
adduced at the reopened hearing held at Seattle, Washington on February 1, 1963 establishes that the respondent was born in Hong Kong,
British Crown Colony, on June 6, 1935; that ho attended primary
school in Hong Kong until he was 12 years of age, at which time
arrangements were made by his father, then a. resident of the United
States, to have the respondent enter the United States as the son of
one Louie Sheuck Yu, a native-born citizen of the United States. The
respondent's testimony indicates that after his admission. to the United
States he retained his assumed identity of Louie Chung Hing; that
he completed high school in the United States and joined the Washington State National Guard in 1956.
The respondent enlisted in the Regular Army of the United States
on September 7, 1957. He served continuously therein until his honorable discharge therefrom on May 16, 1960, a period of two years and
eight months, at which time he was transferred to the United States
Reserve Corps. While a member of the armed forces of the United
States stationed in Guam, the respondent secured leave and went to
Hong Kong, British Crown Colony, where he was married on Jannary 30, 1959 to one Tso Lai Jen, a native and citizen of China. (Ex.
7) A son, now two years of age, was born of this union in Hong
348

Interim Decision #1297
Kong, British Crown Colony. The respondent's petition for the issuance of a nonquota immigrant visa, to his wife subscribed and sworn
to before a United States Consular Officer at Hong Kong, British
Crown Colony, on February 6, 1959 failed to receive favorable consideration because the respondent was unable to submit any evidence in
support of his claim that he was a United States citizen and he refused
to submit to blood grouping tests. The respondent when questioned

under oath by an officer of the Service at the office of the American
Consulate in Hong Kong, British Crown Colony, on June 29, 1959
reiterated his false claim of being a citizen of the United States and
deposed that his father was Louie Sheuck Yu, a native-born citizen
of this country.
The respondent's application requesting that his deportation be suspended under sections 244(a) (1) and 211(b) of the Immigration and
Nationality Act was subscribed, sworn to and submitted for considera-

tion at the Seattle, Washington office of the Service on February 1,
1963. Section 241(b) of the Immigration and Nationality Act as

amended by the Act of October 24, 1962 provides that the requirements
of continuous physical presence in the United States specified in paragraphs (1) and (2) of subsection (a) shall not be applicable -to an alien
who has served for a minimum period of 24 months in an active duty
status in the armed forces of the United States and, if separated from
such service, was separated under honorable conditions. As previously noted, the respondent served honorably in the United States
Armed Forces on an active duty status for a continuous period of two
years and eight months. This Board held in Matter of P—,
A-11402870, decided June 10, 1063, that an applicant who is exempt
from the requirements of any specified period of continuous physical
presence as provided in section 244 (b) of the Immigration and Nationality Act is also exempt from the necessity of establishing good moral
character for the period coextensive with the physical presence period;
that the alien in such case must establish good moral character between
the date of the filing of his application for suspension of deportation
and the date that it is finally adjudicated and the alien's conduct prior
to the date of filing can be considered in determining whether good
moral character has been established during the period in question.
The only manner in which the respondent's immigrant status can
be adjusted is by suspension of deportation. He is ineligible for adjustment of status under section 245 of the Immigration and Nationality Act because the quota for Chinese persons is pre-empted in all
categories for an indefinite period and he cannot qualify for the
creation of a lawful record of admission under section 249 of the Act.
The record reflects the respondent has never been affiliated with any
subversive or proscribed organizations. Except for traffic arrests, the
349

interim Decision #1297
:respondent has no criminal record in the United States or elsewhere.
independent character investigations conducted by the Service are
.entirely favorable to the respondent's application for the discretionary
.relief of suspension of deportation. He has maintained an excellent
-employment record and his present employer describes him as a conscientious person of good character and reputation, without objectionable traits or bad habits. The respondent's fraudulent admission
to the United. States in March 1948 as a citizen thereof and his retention
of the assumed identity under which he was admitted to the United
States in 1948 as well as his continuing to claim to be a citizen of the
United States until sometime after his discharge from the United
States Armed Forces in May 1960 are acts which should not be charged
against the respondent inasmuch as he was only a child 12 years of
age when his natural father , then a resident of the United States,

arranged to have him admitted to the United States as the citizen son
of Louie Sheuck Yu, a United States citizen.
The respondent has been a resident of the United States sines he was

12 years old, a period of more than 15 years. His military record in
the United States Army is excellent. Moreover, he speaks good English and enjoys a good reputation among associates and employers.
Persons who have known the respondent for many years attest that
he is a person of good moral character and loyal to the United States.
Clearly, his deportation from the United States would result in extreme hardship to himself. On the basis of all the evidence in this
record, we find that the respondent has established good moral character and is statutorily eligible for the discretionary relief of suspension of deportation under section 244(a) (1). For the reasons herein-

before set forth, no change will be made in the order of the special
inquiry officer granting suspension of deportation.
ORDER: It is ordered that the deportation of the alien be suspended under the provisions of section 244(a) (1) of the Immigration
and Nationality Act..
It is fv.rther ordered that if the Congress takes no action adverse
to the order granting suspension of deportation, the proceedings be
cancelled, and the alien, if a quota immigrant at the time of entry not
then charged to the appropriate quota, be so charged as provided by
law.
It is further ordered that in the event Congress takes action adverse
to the order granting suspension of deportation, these proceedings
shall be reopened upon notice to the alien.

350

